Case 1:19-md-02895-LPS Document 60 Filed 10/30/19 Page 1 of 4 PageID #: 1072



                      IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF DELAWARE




IN RE SENSIPAR (CINACALCET                              MDL 2895
HYDROCHLORIDE TABLETS ) ANTITRUST
LITIGATION                                              C.A. 19-md-02895-LPS


THIS DOCUMENT RELATES TO:                               This document relates to:
                                                        C.A. No. 19-369-LPS
ALL INDIRECT PURCHASER ACTIONS                          C.A. No. 19-1461-LPS



                                   NOTICE OF SERVICE


       The undersigned hereby certifies that copies of the following documents,

           1. Subpoena to Produce Documents directed to Apotex Corp.

           2. Subpoena to Produce Documents directed to Breckenridge Pharmaceutical, Inc.

           3. Subpoena to Produce Documents directed to Macleod's Pharma USA Inc.

           4. Subpoena to Produce Documents directed to Slate Run Pharmaceuticals, LLC

           5. Subpoena to Produce Documents directed to Heritage Pharmaceuticals Inc.

were served upon the attorneys listed below via electronic mail on the 29th day of October 2019:

Jack B. Blumenfeld                               Eric J. Stock
Brian P. Egan                                    GIBSON, DUNN & CRUTCHER LLP
MORRIS, NICHOLS, ARSHT &                         200 Park Avenue
TUNNELL LLP                                      New York, NY 10166-0193
1201 North Market Street                         (214) 698-3256
P.O. Box 1347                                    estock@gibsondunn.com
Wilmington, DE 19899
(302) 658-9200
jblumenfeld@mnat.com
began@mnat.com
Case 1:19-md-02895-LPS Document 60 Filed 10/30/19 Page 2 of 4 PageID #: 1073



                                                   Ashley E. Johnson
                                                   GIBSON, DUNN & CRUTCHER LLP
                                                   2001 Ross Avenue, Suite 2100
                                                   Dallas, TX 75201
                                                   (214) 571-2900
                                                   ajohnson@gibsondunn.com

                                                   Melanie L. Katsur
                                                   GIBSON, DUNN & CRUTCHER LLP
                                                   1050 Connecticut Avenue, N.W.
                                                   Washington, DC 20036-5306
                                                   mkatsur@gibsondunn.com

Attorneys for Defendant Amgen Inc.


John W. Shaw                                       Henninger S. Bullock
Karen E. Keller                                    Richard A. Spehr
SHAW KELLER LLP                                    Karen W. Lin
jshaw@shawkeller.com                               MAYER BROWN
kkeller@shawkeller.com                             1221 Avenue of the Americas
I.M. Pei Building                                  New York, NY 10020
1105 North Market Street, 12th Floor               (212) 506-2500
Wilmington, DE 19801                               hbullock@mayerbrown.com
(302) 298-0700                                     rspehr@mayerbrown.com
                                                   klin@mayerbrown.com

Attorneys for Defendant Teva Pharmaceuticals
USA, Inc. Watson Laboratories, Inc., and
Actavis Pharma, Inc.



Dated: October 30, 2019

                                                   /s/ Ian Connor Bifferato
                                                   Ian Connor Bifferato (Bar No. 3273)
OF COUNSEL:                                        THE BIFFERATO FIRM, P.A.
                                                   1007 N. Orange Street, 4th Floor
Gregory S. Asciolla                                Wilmington, DE 19801
Jay L. Himes                                       Tel.: (302) 225-7600
Karin E. Garvey                                    cbifferato@tbf.legal
Robin A. van der Meulen
Matthew J. Perez
Domenico Minerva
LABATON SUCHAROW LLP
140 Broadway
New York, New York 10005

                                               2
Case 1:19-md-02895-LPS Document 60 Filed 10/30/19 Page 3 of 4 PageID #: 1074



Tel: (212) 907-0700
Fax: (212) 818-0477
gasciolla@labaton.com
jhimes@labaton.com
kgarvey@labaton.com
rvandermeulen@labaton.com
mperez@labaton.com
dminerva@labaton.com

Interim Lead Counsel for the Indirect
Purchaser Class


Brian P. Murray
Lee Albert
Gregory B. Linkh
GLANCY PRONGAY & MURRAY LLP
230 Park Avenue, Suite 530
New York, NY 10169
Tel: (212) 682-5340
bmurray@glancylaw.com
lalbert@glancylaw.com
glinkh@glancylaw.com


Scott A. Martin
Irving Scher
HAUSFELD LLP
33 Whitehall Street, 14th Floor
New York, NY 10004
Tel: (646) 357-1100
Fax: (212) 202-4322
smartin@hausfeld.com
ischer@hausfeld.com


Brent Landau
HAUSFELD LLP
325 Chestnut Street, Suite 900
Philadelphia, PA 19106
Tel: (215) 985-3270
Fax: (215) 985-3271
blandau@hausfeld.com


Melinda R. Coolidge
HAUSFELD LLP
1700 K Street, NW

                                        3
Case 1:19-md-02895-LPS Document 60 Filed 10/30/19 Page 4 of 4 PageID #: 1075



Suite 650
Washington, DC 20006
Tel: (202) 540-7200
Fax: (202) 540-7201
mcoolidge@hausfeld.com


Roberta D. Liebenberg
Jeffrey S. Istvan
Paul Costa
Adam J. Pessin
FINE, KAPLAN AND BLACK, R.P.C.
One South Broad Street, 23rd Floor
Philadelphia, PA 19107
Tel: (215) 567-6565
Fax: (215) 568-5872
rliebenberg@finekaplan.com
jistvan@finekaplan.com
pcosta@finekaplan.com
apessin@finekaplan.com

Additional Counsel for UFCW Local 1500
Welfare Fund, Teamsters Local 237 Welfare
Fund, and Teamsters Local 237 Retirees’
Benefit Fund




                                            4
